                                            Case 1:21-cv-00012 Document 1 Filed 01/19/21 Page 1 of 1
JS 44 (Rev. 06/17)                                                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)


t~~C~~T~~ILLE 1031 TIC, LLC, an Ohio Limited Liability                                                                                              A~~~mE~DEMAREST, L.P., a Texas Limited Partnership
Company, F AND S ENTERPRISES, LLC DBA F AND S
ENTERPRISES TIC, LLC, an Ohio Limited Liability Company, and GAIN
     (b) County of Residence of First Listed Plaintiff                                          _C_uc_.jy'--a-'-h-'--'o_..g'--"a-'--------            County of Residence of First Listed Defendant                    -=D--=a_:_:_l :. : ac:. : s_________
                                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                                      NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                 THE TRACT OF LAND INVOLVED.

     {C) Attorneys {Firm Name, Address, and Telephone Number)                                                                                          Attorneys (If Known)
Christopher J. Mueller, Taylor, Day, Grimm & Boyd, 50 North Laura
Street, Suite 3500, Jacksonville, FL 32202; (904 )356-0700


II. BASIS OF JURISDICTION (Ptacean "X"inOneBoxOnly)                                                                              III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                                                             (For Diversity Cases On/;1                                                    and One Box for Defendant)
0 1 U.S. Government                     0 3 Federal Question                                                                                                           PTF               DEF                                              PTF      DEF
           Plaintiff                                    (u.S. Govemment Not a Party)                                                    Citizen of This State          0 1                0     1     Incorporated or Principal Place       0 4     0 4
                                                                                                                                                                                                        ofBusiness In This State

0 2 U.S. Government                     ~4          Diversity                                                                           Citizen of Another State              !): 2       ~ 2         Incorporated and Principal Place      0 5     0 5
           Defendant                                  (Indicate Citizenship ofParties in Item III)                                                                                                       of Business In Another State

                                                                                                                                                                              0 3         0     3     Foreign Nation                        0 6      0 6


                                      ... :.,.. ,
IV NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                                                          Click here for: Nature of Suit Code Descri12tions.
F       .·.. CONTRACT :,I··>                        ..... ·,., ..........   ,..       ...                      ..
                                                                                                              .· ·   ······         "            FORFEITUR.EIPENALTY ·· .                     BANKRUPTCY                        OTHER STATUTES             .···1
0    110 Insurance                         PERSONAL INJURY                                           PERSONAL INJURY                    0 625 Drug Related Seizure                 0 422 Appeal28 USC 158                 0 375 False Claims Act
0    120 Marine                       0    310 Airplane                                            0 365 Personal Injury -                           ofProperty 21 USC 881         0 423 Withdrawal                       0 376 Qui Tam(31 USC
0    130 Miller Act                   0    315 Airplane Product                                          Product Liability              0 690 Other                                           28 usc 157                          3729(a))
0    140 Negotiable Instrument                 Liability                                           0 367 Health Care/                                                                                                     0   400 State Reapportionment
0    150 Recovery of Overpayment      0    320 Assault, Libel &                                          Phannaceutical                                                            ··.·.. PROPERTY RIGHTS .·:·            0   410 Antitrust
         & Enforcement of Judgment              Slander                                                  Personal Injury                                                           0 820 Copyrights                       0   430 Banks and Banking
0    151 Medicare Act                 0    330 Federal Employers'                                        Product Liability                                                         0 830 Patent                           0   450 Commerce
0    152 Recovery of Defaulted                  Liability                                          0 368 Asbestos Personal                                                         0 835 Patent- Abbreviated              0   460 Deportation
         Student Loans                0    340 Marine                                                     Injury Product                                                                      New Drug Application        0   470 Racketeer Influenced and
         (Excludes Veterans)          0    345 Marine Product                                            Liability                                                                 0 840 Trademark                                Corrupt Orgauizations
0    153 Recovery of Overpayment                Liability                                           PERSONAL PROPERTY                                      LABOR ····• ••     ·       '• SOCIAL SECURITY                  0   480 Consumer Credit
         ofVeteran's Benefits         0    350 Motor Vehicle                                       0 370 Other Fraud                    0 710 Fair Labor Standards                 0     861 HIA (1395ff)                 0   490 Cable/Sat TV
0    160 Stockholders' Suits          0    355 Motor Vehicle                                       0 371 Truth in Lending                            Act                           0     862 Black Lung (923)             0   850 Securities/Commodities/
IX   190 Other Contract                        Product Liability                                   0 380 Other Personal                 0 720 Labor/Management                     0     863 DIWC/DIWW (405(g))                   Exchange
0    195 Contract Product Liability   0    360 Other Personal                                            Property Damage                             Relations                     0     864 SSID Title XVI               0   890 Other Statutory Actions
0    196 Franchise                             Injury                                              0 385 Property Damage                0        740 Railway Labor Act             0     865 RSI (405(g))                 0   891 Agricultural Acts
                                      0    362 Personal Injury -                                         Product Liability              0        751 Family and Medical                                                   0   893 Environmental Matters
                                               Medical Malpractice                                                                                    Leave Act                                                           0   895 Freedom of Information
L   •.••,•·•·REAEPROPERT¥··"~                CIVIL•RIGJITS.                                         . PRISONERPETITIONS                 0        790 Other Labor Litigation             FEDERALTAXSUITS                           Act
0    210 Land Condemnation            0    440 Other Civil Rights                                      Habeas Corpus:                   0        791 Employee Retirement           0 870 Taxes (U.S. Plaintiff            0   896 Arbitration
0    220 Foreclosure                  0    441 Voting                                               0 463 Alien Detainee                             Income Security Act                 or Defendant)                    0   899 Administrative Procedure
0    230 Rent Lease & Ejectment       0    442 Employment                                           0 510 Motions to Vacate                                                        0 871 IRS-Third Party                          Act/Review or Appeal of
0    240 Torts to Land                0    443 Housing/                                                   Sentence                                                                       26 usc 7609                              Agency Decision
0    245 Tort Product Liability                Accommodations                                       0 530 General                                                                                                         0   950 Constitutionality of
0    290 All Other Real Property       0   445 Amer. w/Disabilities -                               0 535 Death Penalty                 · "ii•WMIGRAl'lON• ·
                                                                                                                                             c                                                                                    State Statutes
                                               Employment                                              Other:                           0 462 Naturalization Application
                                       0   446 Amer. w/Disabilities -                               0 540 Mandamus & Other              0 465 Other Immigration
                                               Other                                                0 550 Civil Rights                        Actions
                                       0   448 Education                                            0 555 Prison Condition
                                                                                                    0 560 Civil Detainee-
                                                                                                          Conditions of
                                                                                                          Confinement

V. ORIGIN (Place an "X" in One Box Only)
~I      Original          0 2 Removed from                                        0         3      Remanded from                0 4 Reinstated or      0 6 Multidistrict
                                                                                                                                                                0   5 Transferred from                                              0 8 Multidistrict
        Proceeding            State Court                                                          Appellate Court                  Reopened                   Litigation -
                                                                                                                                                                      Another District                                                  Litigation -
                                                                                                                                                               Transfer{specify)                                                       Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do 11ot cite jurisdictio11al stat11tes mzless diversity):
VI. CAUSE OF ACTION                         1-B-r-=-ie-=-f-=-de-s-cr-:-ip-tt:-.o-n-o-:-fc-a-us_e_:- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                               Breach of contract and rofessional liabili
VII. REQUESTED IN     0                                CHECK IF THIS IS A CLASS ACTION                                                                                                              CHECK YES only if demanded in complaint:
     COMPLAINT:                                        UNDER RULE 23, F.R.Cv.P.                                                                                                                     JURYDEMAND:                 0 Yes       )(!No
VIII. RELATED CASE(S)
                                                    (See instructions):
      IF ANY                                                                                        JUDGE                                                                               DOCKET NUMBER




     RECEIPT#                      AMOUNT                                                                   APPLYING IFP                                            JUDGE                                    MAG. JUDGE
